              Case 2:20-cv-01009-TSZ Document 32 Filed 03/29/21 Page 1 of 1




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7        KENNETH HOOK and NORA HOOK,
          individually and as a marital
 8        community,

                                     Plaintiffs,
 9
                  v.                                          C20-1009 TSZ
10
          HOLLAND AMERICA LINE NV                             MINUTE ORDER
11
          d/b/a HOLLAND AMERICA LINE
          N.V. LLC, a Curacao limited liability
12
          company,
13                                   Defendant.
14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:

16          (1)    Pursuant to the parties’ stipulation, docket no. 31, the Court EXTENDS the
     deadline for the disclosure of expert testimony from April 26, 2021 to May 31, 2021.
17
            (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 29th day of March, 2021.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Gail Glass
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
